     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 1 of 30 Page ID #:2302



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     IAN V. YANNIELLO (Cal. Bar No. 265481)
 4   CHRISTINE M. RO (Cal. Bar No. 285401)
     Assistant United States Attorneys
 5   General Crimes Section
          1200/1100 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-3667 / 4496
          Facsimile: (213) 894-0141
 8        E-mail:    Ian.Yanniello@usdoj.gov
                     Christine.Ro@usdoj.gov
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                            UNITED STATES DISTRICT COURT

12                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                 No. CR 17-697-SJO

14               Plaintiff,                    OPPOSITION TO DEFENDANT DANIEL
                                               FLINT’S MOTION FOR JUDGMENT OF
15                    v.                       ACQUITTAL

16   DANIEL FLINT,                             Hearing Date: April 29, 2019
                                               Time:         10:00 a.m.
17               Defendant.                    Location:     Courtroom of the
                                                             Hon. S. James Otero
18

19

20

21

22         Plaintiff United States of America, by and through its counsel
23   of record, the United States Attorney for the Central District of
24   California and Assistant United States Attorneys Christine M. Ro and
25   Ian V. Yanniello, hereby files its Opposition to defendant Daniel
26   Flint’s motion for judgment of acquittal.
27   //
28   //
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 2 of 30 Page ID #:2303



 1         This Opposition is based upon the attached memorandum of points

 2   and authorities, the declaration of Ian V. Yanniello, the files and

 3   records in this case, and such further evidence and argument as the

 4   Court may permit.

 5

 6    Dated: March 25, 2019                Respectfully submitted,

 7                                         NICOLA T. HANNA
                                           United States Attorney
 8
                                           LAWRENCE S. MIDDLETON
 9                                         Assistant United States Attorney
                                           Chief, Criminal Division
10

11                                               /s/
                                           IAN V. YANNIELLO
12                                         CHRISTINE M. RO
                                           Assistant United States Attorneys
13
                                           Attorneys for Plaintiff
14                                         UNITED STATES OF AMERICA

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 3 of 30 Page ID #:2304



 1                                     TABLE OF CONTENTS
 2
     Contents
 3
     MEMORANDUM OF POINTS AND AUTHORITIES................................1 
 4
     I.    INTRODUCTION...................................................1 
 5
     II.  SUMMARY OF EVIDENCE PRESENTED AT TRIAL.........................2 
 6
           A.    Defendant Has Never Been a Diplomat.......................2 
 7
           B.    Relevant Airport Security Regulations: All Passengers
 8               and Baggage Must Be Screened Before Entering a
                 “Sterile” Area............................................3 
 9
           C.    TSA Officials Deny Defendant Entry at Chicago O’Hare
10               Because Defendant Lacked a Diplomatic Passport............5 

11         D.    Defendant Books a New Flight and Successfully Evades
                 Security Screening On July 20, 2017.......................8 
12
           E.    Five Days Later (July 25, 2017), Defendant Returns to
13               Midway and Again Evaded Security Screening for a
                 “Diplomatic Pouch”........................................9 
14
           F.    Within Hours, TSA Officials at Midway Learn that
15               Defendant Evaded Security Screening and Contact the
                 FBI at LAX...............................................10 
16
           G.    The FBI Intercepts Defendant When his Airplane Lands
17               at LAX...................................................11 

18         H.    In September 2016, Defendant Falsely Claimed he had
                 “Diplomatic Immunity”....................................13 
19
           I.    Defendant’s Pre-Verdict Rule 29 Motion...................14 
20
     III.  LEGAL STANDARD................................................14 
21
     IV.  SUBSTANTIAL EVIDENCE SUPPORTS THE JURY’S GUILTY VERDICT.......15 
22
           A.    The Court Adopted Defendant’s Proposed Elements..........16 
23
           B.    Defendant Knowingly and Willfully Entered a Sterile
24               Area of LAX’s Terminal 3.................................17 

25         C.    Defendant’s Venue Arguments Are the Same Arguments
                 this Court Already Considered and Rejected...............19 
26
                 1.    The Court should reject defendant’s claim that
27                     the statute of conviction does not permit
                       violations in multiple jurisdictions................19 
28
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 4 of 30 Page ID #:2305



 1               2.    Defendant’s “intervening airport” theory is
                       another red herring that should be rejected.........20 
 2
           D.    Defendant Violated Airport Security Requirements by
 3               Using Fraud to Bring an Unscreened “Diplomatic Pouch”
                 into Terminal 3 of LAX...................................21 
 4
           E.    Substantial Evidence Establishes that Defendant
 5               Intended to Evade Security Requirements..................24 

 6   V.    CONCLUSION....................................................25 

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           ii
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 5 of 30 Page ID #:2306



 1                                   TABLE OF AUTHORITIES
 2
     CASES 
 3
     Corbett v. Transportation Sec. Admin.,
 4        767 F.3d 1171 (11th Cir. 2014)................................22

 5   Elec. Privacy Info. Ctr. v. U.S. Dep't of Homeland Sec.,
          653 F.3d 1 (D.C. Cir. 2011)...................................22
 6
     Jackson v. Virginia,
 7        443 U.S. 319 (1979)...........................................14

 8   United States v. Alvarez-Valenzuela,
          231 F.3d 1198 (9th Cir. 2000).................................15
 9
     United States v. Lucas,
10        963 F.2d 243 (9th Cir. 1992)..................................15

11   United States v. Nevils,
          598 F.3d 1158 (9th Cir. 2010).................................15
12
     United States v. Reed,
13        575 F.3d 900 (9th Cir. 2009)..................................15

14   United States v. Richter,
          782 F.3d 498 (9th Cir. 2015)..................................15
15
     United States v. Rocha,
16        598 F.3d 1144 (9th Cir. 2010).................................15

17
     STATUTES 
18

19   49 U.S.C. § 44901..................................................22

20   49 U.S.C. § 44903(b)...............................................22

21   49 U.S.C. § 44903(c)...............................................22

22   49 U.S.C. § 46314.......................................1, 19, 20, 21

23   REGULATIONS 
24
     49 C.F.R. § 1540.105(a)(1).........................................23
25
     49 C.F.R. § 1540.105(a)(2).........................................23
26
     49 C.F.R. § 1540.107(a)............................................23
27

28

                                          iii
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 6 of 30 Page ID #:2307



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    INTRODUCTION
 3         On October 19, 2018, following a three day trial, a jury found

 4   defendant Daniel Flint guilty of intentionally evading airport

 5   security requirements, in violation of 49 U.S.C. §§ 46314(a), (b)(2).

 6   In July 2017, defendant used a manufactured “diplomatic identity

 7   card” and other phony documents to convince Transportation Security

 8   Administration (“TSA”) officials in Chicago to let him carry an

 9   unscreened “diplomatic pouch” onto flights to Los Angeles.             To

10   perpetrate the fraud and to avoid detection, defendant identified

11   himself as a licensed attorney, presented his attorney bar card to

12   TSA officers, and told TSA security personnel that he had been

13   through screening with his purported “diplomatic pouch” many times

14   before.    In truth, neither defendant nor the purported Pakistan-based

15   “international organization” to which defendant claimed affiliation

16   had any diplomatic privileges or status in the United States.

17   Rather, as the jury ultimately concluded, the purpose of defendant’s

18   diplomat ruse was to evade TSA screening -- and law enforcement

19   scrutiny -- of the hundreds of thousands of dollars that defendant

20   was smuggling inside his purported “diplomatic pouch.”

21         On March 4, 2019, defendant filed his motion for judgment of

22   acquittal, which is premised on arguments that were already

23   considered and rejected by this Court -- that the charging statute

24   was improperly interpreted by the government, venue was improper in

25   the Central District of California, and the evidence presented at

26   trial was insufficient to establish defendant’s guilt.            Whether

27   raised as a challenge to the statute, indictment, or sufficiency of

28
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 7 of 30 Page ID #:2308



 1   the evidence, the result is the same:         defendant’s arguments are

 2   baseless and his motion should be denied.

 3   II.   SUMMARY OF EVIDENCE PRESENTED AT TRIAL
 4         At trial, the jury heard testimony from ten witnesses and the

 5   parties introduced 46 exhibits, including audio excerpts from

 6   defendant’s recorded interview with the FBI, airport security

 7   surveillance videos, and TSA business records related to the airport

 8   security regulations and restrictions at issue in this case.             (See

 9   Dkt. 132.)     The evidence established the following:

10         A.     Defendant Has Never Been a Diplomat
11         Fahima Danishgar, Foreign Affairs Officer for the United States

12   Department of State -- Office of Foreign Missions, testified that the

13   State Department maintains a database with information about every

14   diplomat, foreign mission, and international organization that is

15   recognized and accredited by the United States.           (RT 266-268.)    The

16   database, called “TOMIS”, details the names, assignments, locations,

17   and family members of individuals with diplomatic immunities and/or

18   privileges in the United States.        (Reporter’s Transcript (“RT”) 267-

19   268.)1     Ms. Danishgar confirmed that neither defendant nor the

20   “International Human Rights Commission” have ever held diplomatic

21   status in the United States.2 (RT 267-268.)          Mr. Danishgar also noted

22   that information about whether a particular organization is

23
          1 RT refers to the sequentially-numbered trial transcripts that
24   have been filed at docket numbers 117 (day one), 118 (day two), 119
     (day three), and 120 (day four). “Ex.” refers to the trial exhibit
25   number.
26        2 Ms. Danishgar explained that diplomatic status for individuals
     stems from the status given to a foreign mission (country) or
27   recognized international organization. (RT 288.) Thus, defendant
     could only have diplomatic privileges or immunities in the United
28   States if he was representing a foreign country or organization that
     was listed in the TOMIS database.
                                      2
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 8 of 30 Page ID #:2309



 1   accredited and recognized by the United States is publicly available

 2   on the Internet.     (RT 283.)

 3          Additionally, the State Department issues “Official Guidance” to

 4   diplomats and foreign missions concerning the use of diplomatic

 5   pouches in the United States, which was admitted at trial (Exhibit

 6   33).   (RT 266.)    Ms. Danishgar explained that this guidance, too, is

 7   publicly available on the Internet.         (Id.)   The State Department’s

 8   official guidance on diplomatic pouches states, in relevant part:

 9   “[a]ll individuals designated by a foreign ministry/department,

10   embassy, consular post, or international organization as being either

11   a diplomatic or non-professional diplomatic courier, must use a valid
12   diplomatic passport to accompany properly designated diplomatic

13   pouches into, within, or from the United States.”           (Ex. 33 at 7-8

14   (emphasis in original).)

15          Notably, FBI Special Agent (“SA”) Rebecca Marriott testified

16   that she was able to locate the State Department’s formal guidance --

17   and thus the requirement that couriers possess a “a valid diplomatic

18   passport” -- by conducting a Google search for “carrying cash in

19   diplomatic pouch in the United States.” (RT 359-360.)

20          B.    Relevant Airport Security Regulations: All Passengers and
                  Baggage Must Be Screened Before Entering a “Sterile” Area
21
              Michael Duretto, the Assistant Federal Security Director for
22
     security operations at Los Angeles International Airport (“LAX”),
23
     testified that TSA’s Standard Operating Procedures (“SOP”) are the
24
     “official policy that governs [TSA’s] frontline officers.”             (RT 311-
25
     315, 318.)    Mr. Duretto stated that federal regulations provide TSA’s
26
     authority to screen passengers.        (RT 323.)
27

28

                                            3
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 9 of 30 Page ID #:2310



 1         Mr. Duretto explained that passengers who wish “to travel or

 2   enter the ... nonpublic side of the airport” are “required to undergo

 3   ... a hundred percent screening on all persons and all property.”

 4   (RT 293; 314.)     This requirement is common knowledge for anyone who

 5   has encountered security screening at an airport, but TSA nonetheless

 6   provides notice of the requirement to intended passengers:

 7

 8

 9

10

11

12

13

14   (Ex. 20 at 5.)

15         At trial, Mr. Duretto explained that the boundary between the

16   public and nonpublic (i.e., “sterile”) areas of the airport are

17   defined by the TSA security checkpoints.          (RT 293-294; see id.

18   [“[A]nybody that passes into the sterile area is someone who has

19   successfully completed screening with TSA and they are cleared for

20   travel or boarding of an aircraft”].)           Mr. Duretto, however, made

21   clear that passengers also enter the sterile area of the destination

22   airport when the aircraft lands: “when you arrive at your destination

23   airport, when you deplane, the aircraft, the jet bridge, and the area

24   you walk into is still sterile.”           (RT 297-298.)   “[T]he sterile area

25   does include the airfield and the aircraft.”          (RT 296.)    As Mr.

26   Duretto made clear, the same security requirements (i.e., one hundred

27   percent screening of individuals and their property) apply to

28

                                            4
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 10 of 30 Page ID #:2311



 1    individuals who enter a sterile area of a destination airport.             (RT

 2    298.)

 3            Mr. Duretto also provided extensive testimony about the sterile

 4    areas of LAX, including Terminal 3.        (RT 296; see Ex. 45 [Map showing

 5    sterile areas of Terminal 3].)       Consistent with Mr. Duretto’s

 6    testimony above, he stated that a person enters the sterile area of

 7    LAX’s Terminal 3 when (i) the individual passes through a TSA

 8    security checkpoint in the terminal, or (ii) the individual is on a

 9    plane that lands at LAX and enters the terminal area.           (RT 297-298.)

10            Mr. Duretto further testified that bonafide diplomatic pouches

11    are exempt from TSA screening.       (RT 298-299.)     However, the

12    diplomatic pouch and diplomatic courier must meet “specific criteria”

13    established in TSA’s SOP, including the requirement that the courier

14    possess a valid diplomatic passport.        (RT 298-301.)

15            C.   TSA Officials Deny Defendant Entry at Chicago O’Hare
                   Because Defendant Lacked a Diplomatic Passport
16

17            On July 20, 2017, defendant attempted to pass through a TSA

18    security checkpoint at Chicago O’Hare International Airport (“ORD”)

19    with a purported “diplomatic pouch.”        (RT 139–148, 183.)      At

20    approximately 2 p.m., defendant entered the TSA screening checkpoint

21    and presented TSA officers with a diplomatic “courier letter” and a

22    laminated identification card stating he was “Legal Counsel &

23    Diplomatic Courier” for the “International Human Rights Commission.”

24    //

25    //

26    //

27

28

                                            5
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 11 of 30 Page ID #:2312



 1          Among other things, the laminated card stated “DIPLOMAT” in

 2    large red script, which was stamped above “PASSPORT#” followed by a

 3    nine digit number:

 4

 5

 6

 7

 8

 9

10

11    (Exs. 1 & 2 [Laminated Identification Card]; see RT 183.)            There was

12    a smudged signature on the back of the laminated card (written on the

13    outside of the laminate), and the document stated the “IHRC

14    HEADQUARTERS” was located at “P.O. Box 1997” in “Islamabad-Pakistan.”

15    (Ex. 2 at 2; see 372.)      Defendant also presented a binder of

16    documents to TSA officials that purportedly supported his false claim

17    to diplomatic status.      (See Ex. 3 [Binder]; see also Exs. 4-6, 8-9 &

18    38 [Photocopies of documents contained in binder].)           According to the

19    “courier letter,” defendant’s “law firm [was] being entrusted with a

20    cash deposit” to “transport to [the IHRC’s] main offices in San

21    Francisco, CA.”     (Ex. 11 at 1 [“Confidential Attorney/Client

22    Privilege Diplomatic Transportation and Direction Letter,” dated July

23    20, 2017].)

24          Christopher Kotula, a lead transportation security officer at

25    ORD, analyzed and rejected defendant’s credentials.           Mr. Kotula

26    explained to defendant that TSA’s SOP required diplomatic couriers to

27    possess an official diplomatic passport.         (RT 137.)    He explained

28    that defendant’s laminated “diplomat identity card” was not a

                                            6
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 12 of 30 Page ID #:2313



 1    diplomatic passport, and thus defendant did not have the necessary

 2    identification to exempt the “diplomatic pouch” from TSA screening.

 3    (RT 143-144.)

 4          The TSA manager on duty at ORD, Guy Sheridan, reiterated to

 5    defendant that TSA security regulations required a valid diplomatic

 6    passport before exempting a diplomatic pouch from screening. (RT 172-

 7    176; see RT 176 (“[defendant] wanted me to basically accept his ID as

 8    a passport, and I was explaining to him that it wasn’t a passport,

 9    and [that] our SOP [Standard Operating Procedure] clearly states he

10    needed a diplomatic passport in order to exempt a bag from

11    screening”).)    During the encounter, Sheridan told defendant he had

12    two options: let TSA screen the bag, or leave the airport and return

13    when defendant had a valid diplomatic passport.          (RT 176-177.)

14    Defendant chose to leave the airport.         (Id.)

15          At 10 p.m. later that day, TSA officials at ORD circulated a “Be

16    On the Look Out” (“BOLO”) email warning security personnel about

17    defendant’s attempt to circumvent security screening:

18          Please be on the lookout for the passenger on the attached
            image. Subject attempted to move a large amount of currency
19          in a diplomatic pouch on 7/20/17 but does not possess
            diplomatic credentials. The pouch was denied access and the
20
            subject cancelled his flight, but may reattempt to travel
21          in the near future.

22    (Ex. 36.)    Attached to the BOLO email was a photograph of both

23    defendant’s Michigan driver’s license and the laminated “diplomat

24    identity card.”     (Ex. 36 at 2.)     Although the BOLO email was sent to

25    TSA security personnel at Chicago Midway Airport, defendant, as

26    discussed in the next section, had already evaded security screening

27    for his “diplomatic pouch” at Midway by using his fake diplomatic

28    credentials.

                                            7
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 13 of 30 Page ID #:2314



 1          D.    Defendant Books a New Flight and Successfully Evades
                  Security Screening On July 20, 2017
 2
            After leaving ORD on July 20, 2017, defendant canceled his
 3
      flight and booked a new flight from Chicago Midway to LAX for that
 4
      same afternoon.     (RT 190-191.)    Defendant still lacked a diplomatic
 5
      passport, but nevertheless presented his laminated “diplomat identity
 6
      card” to TSA officials, asserting that he was a “diplomat ...
 7
      carrying a diplomatic pouch.”       (RT 192-193, 198.)      Clay Yoksas, a
 8
      supervisory transportation security officer, believed defendant had
 9
      the proper documentation to exempt the pouch from screening because
10
      defendant had a letter that stated he was a diplomatic courier,
11
      defendant presented a driver’s license, and defendant presented an
12
      identification card that, according to Mr. Yoksas, looked similar to
13
      identification cards of senators and representatives.           (RT 196; 200.)
14
      Yoksas did not consult with TSA’s SOP or other security personnel
15
      before accepting defendant’s representation that he was a diplomat
16
      with a diplomatic pouch.      (RT 195.)    Yoksas had also never personally
17
      screened a diplomat or diplomatic pouch, though he believed he saw
18
      his manager screen one once before.        (RT 189, 195.)     At the time of
19
      the encounter, Yoksas observed that defendant was “very calm” and
20
      “seemed like . . . he was a diplomatic courier” who “had come through
21
      the checkpoint many times.”       (RT 193-194.)    Defendant “knew exactly
22
      what was needed” to exempt the diplomatic pouch from TSA screening,
23
      so Yoksas “had no reason to believe that anything was suspicious or
24
      not right about it.”      (RT 193-194, 202.)
25
            The following day, Yoksas received a call from his manager
26
      stating the diplomatic identification used the prior day was
27

28

                                            8
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 14 of 30 Page ID #:2315



 1    “fraudulent” and that the individual (defendant) “was not truly a

 2    diplomatic courier.”      (RT 196.)

 3          E.    Five Days Later (July 25, 2017), Defendant Returns to
                  Midway and Again Evaded Security Screening for a
 4                “Diplomatic Pouch”
 5          At approximately 5 a.m. on July 25, 2017, defendant entered a

 6    TSA screening checkpoint at Midway and again identified himself as a

 7    lawyer and a diplomat, and presented TSA officials with his laminated

 8    “diplomat identity card.”       (RT 252-253, 242.)     TSA supervisor Joe

 9    Stone, who had never screened a diplomat or diplomatic pouch before,

10    requested help from his manager, Raja Wondrasek.

11          Ms. Wondrasek arrived at the checkpoint and reviewed the

12    documents that defendant provided to Stone, including the purported

13    “courier letter” (Exhibit 4) and three forms of identification: a

14    driver’s license, an attorney bar card, and the laminated “diplomat

15    identity card” which Ms. Wondrasek -- who also had never screened a

16    diplomat before -- mistook for a “diplomatic passport card” based on

17    her own experience with a personal passport card.3          (RT 244, 246; see

18    Ex. 28 at 10 [Still Images from Surveillance Video; Ex. 7 [Photograph

19    of Defendant’s Attorney Bar Cards].)        Ms. Wondrasek recalled

20    reviewing a TSA training memorandum sent to her email before

21    screening the defendant on July 25, 2017.         (RT 242-243.)     That memo

22    stated, among other things, that TSA officers must “verify the

23    Diplomatic Courier possesses ... a Diplomatic Passport.” (RT 242-243;

24    see Exhibit 31 [TSA Training Memorandum].)         The training memo cited

25

26
            3The government’s State Department witness, Ms. Danishgar,
27    testified that she had never heard of a “diplomatic passport card.”
      (RT 283.) She did, however, explain that a regular “passport card”
28    is used by U.S. citizens to cross land borders between the United
      States and Mexico or Canada. (RT 282.)
                                       9
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 15 of 30 Page ID #:2316



 1    to and tracked the requirements of TSA’s SOP on screening diplomatic

 2    pouches. (RT 243-244.)

 3            As Yoksas did five days earlier, Ms. Wondrasek permitted

 4    defendant to enter the airport with the unscreened “diplomatic

 5    pouch.”      (RT 250-251.)   Among other things, Ms. Wondrasek recalled

 6    that defendant “was very well put together” and “looked like ... a

 7    seasoned traveler.”       (RT 260.)   She recalled that when she was

 8    discussing the “diplomatic pouch” with the TSA supervisor Joe Stone,

 9    defendant was listening to their conversation and volunteered

10    information “throughout the whole process and just point[ed] to what

11    [Wondrasek was] asking” about to Joe Stone.          (RT 262; see Ex. 28 at

12    1-10.)       At one point, defendant presented Ms. Wondrasek with the

13    binder of documents and showed her a full page version of the

14    laminated “diplomat identity card.”        (RT 248; see Ex. 28 at 5-8.)

15    Wondrasek also recalled that the identification card listed a

16    passport number under the word “DIPLOMAT.”         (RT 263; see Ex. 2.)

17    Surveillance video confirmed that defendant pointed to the general

18    area where the “passport number” was listed. (See 28 at 5-8.)

19            F.     Within Hours, TSA Officials at Midway Learn that Defendant
                     Evaded Security Screening and Contact the FBI at LAX
20

21            TSA officials at Midway hold weekly meetings on Tuesdays at 11

22    a.m.    (RT 227.)    During the Tuesday meeting on July 25, 2017, TSA

23    security employees discussed the event that occurred on July 20,

24    2017.    (RT 227-228.)    At that time, a TSA manager (Raja Wondresek)

25    said that she had encountered another diplomatic pouch earlier that

26    morning.      (RT 228.)   The federal security director, Michael McCarthy,

27    subsequently reviewed surveillance video of the incident and

28    identified that it was the same individual who posed as a diplomat on

                                            10
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 16 of 30 Page ID #:2317



 1    July 20, 2017.     (RT 228-229.)    TSA officials determine that the

 2    individual -- defendant Daniel Flint -- was at the time on a flight

 3    bound for LAX.     (RT 228.)    Mr. McCarthy reported the incident to law

 4    enforcement officials at LAX.       (RT 228.)

 5            G.   The FBI Intercepts Defendant When his Airplane Lands at LAX
 6            SA Marriott testified that, on July 25, 2017, her office

 7    received a report that an individual -- later identified as defendant

 8    -- was on a flight to LAX with a “bag that had not been screened, and

 9    so the contents of the bag were unknown, and [the FBI was] requested

10    to meet the aircraft” when it landed.         (RT 336.)    SA Marriott

11    testified that defendant was aboard Delta flight 1358, which arrived

12    at LAX at approximately 11 a.m. PST (RT 365).

13            SA Marriott and other law enforcement officers arrived at the

14    boarding gate 15-20 minutes before defendant’s flight landed.             (RT

15    336.)    SA Marriott first observed defendant “as he was disembarking

16    off the aircraft” in Terminal 3.        (RT 337.)    Federal Air Marshal

17    Wesley Williams and another law enforcement officer boarded the plane

18    to escort defendant off the flight.         (RT 368, 386.)     In response to

19    defense counsel’s question about whether Air Marshal Williams

20    “required [defendant] to get off the plane,” Air Marshal Williams

21    responded, “yes.”     (RT 386)    When defendant exited the plane, “he was

22    walking on his own accord” and “[n]o one was forcing him, and he was

23    not fighting anyone.”      (RT 378.)

24            The FBI subsequently conducted a recorded interview of the

25    defendant.    From this interview, the government introduced ten audio

26    clips at trial.     (See Exs. 47-55, 58.)      During the interview,

27    defendant continued to assert that he was a bonafide diplomat.             He

28    presented SA Marriott with the binder of documents he previously

                                             11
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 17 of 30 Page ID #:2318



 1    showed TSA officers, which he claimed supported his claim to

 2    diplomatic status.     (See Ex. 3 [Binder]; see also Exs. 4-6, 8-9 & 38

 3    [Photocopies of documents contained in binder].)           Among other things,

 4    defendant represented that he had a copy of a diplomatic passport

 5    belonging to the “Ambassador” of the organization to which he claimed

 6    affiliation:

 7          So I work for the Ambassador of the International Human
            Rights Commission Robert Shumake. I have all of his
 8          information here, diplomatic passport, diplomatic ID as
            well and what we are doing is bringing through--he has our
 9
            headquarters in California so we’re bringing through cash
10          deposits, it’s all right here.

11    (Ex. 47 [Audio Exhibit].)       SA Marriott reviewed the contents of the

12    binder, and confirmed there was nothing related to a “diplomatic

13    passport” inside.     (RT 345.)    The binder contained only a photocopy

14    of a laminated card similar to defendant’s laminated IHRC card.             (See

15    Ex. 8.)   SA Marriott reviewed the other documents and testified about

16    what stood out to her.      For example, she reviewed the copy of the

17    “Vienna Convention” defendant cited as support for his purported

18    diplomatic status; she observed the cover of the document read “not

19    yet in force.”     (RT 346; see Ex. 6 at 1.)      Defendant also represented

20    to SA Marriott that the binder included an “appointment notice”

21    showing Robert Shumake was a bonafide “ambassador.”           (RT 347.)    Upon

22    review, however, SA Marriott confirmed “the document actually states

23    on its face that there’s no formal relationship between the United

24    States and [the IHRC].”      (RT 348; see Ex. 5.)

25          During the interview, defendant also admitted that he helped

26    manufacture the “diplomatic identity card.”          (RT 350; see Ex. 58 [“I

27    laminated it because I didn’t want it to get wore out”].)            He also

28    asserted that that he had no idea there was an “issue with ... the

                                            12
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 18 of 30 Page ID #:2319



 1    State Department,” even though he had been rejected from ORD just

 2    five days before.     (See Ex. 54.)     Defendant was also dishonest with

 3    the FBI, stating multiple times that he had never “been turned away

 4    from a screening checkpoint” when attempting to travel with a

 5    “diplomatic pouch.”      (See Ex. 53

 6          Ultimately, the FBI searched defendant’s pouch and found over

 7    $148,000 in U.S. Currency stuffed inside plastic shopping bags.             See

 8    Exhibit 30 at 1-15.).

 9          H.    In September 2016, Defendant Falsely Claimed he had
                  “Diplomatic Immunity”
10
            For the limited purpose of establishing defendant’s knowledge,
11
      the government called Deputy John Schneider of the Ogemaw County
12
      Sheriff’s Office in West Branch, Michigan.          (RT 325.)   Deputy
13
      Schneider testified that stopped defendant’s vehicle on September 10,
14
      2016 because the vehicle had an expired registration tag affixed to
15
      the license plate.     (Id.)    When the deputy requested defendant’s
16
      registration and proof of insurance, defendant immediately identified
17
      himself as a civil rights attorney for the United States government,
18
      and a defense attorney licensed in Michigan and North Carolina.             (RT
19
      325-326.)    After conducting his investigation, deputy confirmed
20
      defendant’s registration was invalid and he did not have insurance on
21
      the vehicle.    (RT 327.)    As such, the deputy told defendant he was
22
      going to be arrested.      (Id.)   In response, defendant stated again
23
      that he was a civil rights attorney and represented that he had
24
      “diplomatic immunity” and therefore “cannot be charged with traffic
25
      or criminal offenses.”      (RT 327.)       Ultimately, defendant was arrested
26
      and subsequently convicted because, contrary to defendant’s claim, he
27

28

                                             13
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 19 of 30 Page ID #:2320



 1    did not have diplomatic status or immunity.          (RT 327-328; see Ex. 43

 2    [Certified Conviction Records].)

 3          I.    Defendant’s Pre-Verdict Rule 29 Motion
 4          On October 17, 2018, following the close of government’s case-

 5    in-chief, defendant moved for a judgement of acquittal under Federal

 6    Rule of Criminal Procedure 29, asserting four theories: (1) improper

 7    venue; (2) the government failed to establish that defendant

 8    “voluntarily” entered Terminal 3 at LAX; (3) the government failed to

 9    prove that defendant violated the security programs that applied to

10    LAX; and (4) the government presented insufficient evidence to

11    convict the defendant because, according to defendant, the government

12    failed to present evidence about whether defendant and his purported

13    “diplomatic pouch” were screened at the Minneapolis-St. Paul Airport

14    (“MSP”) during a layover on July 25, 2017.         (RT 403.)    On October 18,

15    2018, the government filed a written opposition (Dkt. No. 107), and

16    the Court subsequently denied defendant’s motion (RT 495).            On

17    October 19, 2018, the jury found defendant guilty of the charged

18    offense.

19          On March 4, 2019, defendant filed the instant motion for

20    judgment of acquittal, which primarily asserts the same arguments

21    previously addressed and rejected by this Court.           (See Dkt. 140.)

22    III. LEGAL STANDARD
23          When evaluating a motion for judgment of acquittal pursuant to

24    Federal Rule of Criminal Procedure 29, the Court must follow the two-

25    step process set forth in Jackson v. Virginia, 443 U.S. 307, 319

26    (1979); United States v. Nevils, 598 F.3d 1158, 1161, 1164 (9th Cir.

27    2010) (en banc) (unanimous).       First, the Court “construe[s] the

28    evidence in the light most favorable to the prosecution.”            Nevils,

                                            14
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 20 of 30 Page ID #:2321



 1    598 F.3d at 1161 (internal quotations omitted). In performing this

 2    first step, “[t]he government is entitled to all reasonable

 3    inferences that can be drawn from the evidence.”           United States v.

 4    Lucas, 963 F.2d 243, 247 (9th Cir. 1992).         After doing so, the Court

 5    must then evaluate whether the evidence “is adequate to allow any

 6    rational trier of fact to find the essential elements of the crime

 7    beyond a reasonable doubt.”       United States v. Richter, 782 F.3d 498,

 8    501 (9th Cir. 2015) (emphasis added; citations omitted).            Indeed, as

 9    the Ninth Circuit has explained, “[t]he hurdle to overturn a jury’s

10    conviction based on a sufficiency of the evidence challenge is high,”

11    United States v. Rocha, 598 F.3d 1144, 1153 (9th Cir. 2010), and “any

12    conflicts in the evidence [must] be resolved in favor of the jury’s

13    verdict,” United States v. Alvarez-Valenzuela, 231 F.3d 1198, 1201–02

14    (9th Cir. 2000).     In short, the jury's verdict must stand if,

15    “viewing the evidence in the light most favorable to the prosecution,

16    any rational trier of fact could have found the essential elements of

17    the crime beyond a reasonable doubt.”         United States v. Reed, 575

18    F.3d 900, 923 (9th Cir. 2009) (quotations omitted).

19    IV.   SUBSTANTIAL EVIDENCE SUPPORTS THE JURY’S GUILTY VERDICT
20          On July 25, 2017, defendant presented fake diplomatic

21    credentials to TSA officers in Chicago to smuggle a purported

22    “diplomatic pouch” filled with U.S. Currency onto a flight to Los

23    Angeles.    The jury heard overwhelming evidence establishing that

24    defendant knew he was not a real diplomat or diplomatic courier.

25    Indeed, just five days earlier, TSA officials at ORD had repeatedly

26    instructed defendant that diplomatic couriers must possess a valid

27    diplomatic passport.      When defendant left ORD, rather than inquire

28    about a diplomatic passport, he canceled his flight from ORD and

                                            15
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 21 of 30 Page ID #:2322



 1    immediately booked a flight out of Midway, where he again used his

 2    self-laminated “diplomatic identity card” at a TSA security

 3    checkpoint.    At the time, defendant was a lawyer.         He was licensed to

 4    practice law in two different states, and he represented to the FBI

 5    that he knew the law governing diplomatic pouches because he had

 6    “researched” it.     (See Ex. 47.)     But even a cursory review of the

 7    documents defendant presented to substantiate his claim of

 8    “diplomatic status” -- or a Google search -- categorically disproved

 9    defendant’s assertion.      The “Vienna Convention” he relied on stated

10    it was “not yet in force” on the front page.          The “international

11    organization” to which defendant claimed affiliation was

12    headquartered at a “P.O. Box” in Pakistan.         Indeed, the evidence at

13    trial showed that defendant knew full well that he did not actually

14    have diplomatic status because he tried the same ruse in connection

15    with a traffic stop in Michigan in September 2016 – and failed.

16    Viewing this evidence in the light most favorable to the prosecution,

17    a rational trier of fact could -- and did -- find the “essential

18    elements of the crime beyond a reasonable doubt.”           Reed, 575 F.3d at

19    923.

20           A.   The Court Adopted Defendant’s Proposed Elements
21           As a threshold matter, the Court adopted the elements of the

22    offense that defendant proposed.        Before trial, the parties submitted

23    competing jury instructions governing the elements of the offense.

24    See Dkt 94 at 3 [Defendant’s Proposed Elements]; Dkt. 96 at 4

25    [Government’s Proposed Elements].)         The Court heard argument and

26    adopted -- in all material respects -- the elements that defendant

27

28

                                            16
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 22 of 30 Page ID #:2323



 1    proposed.4     (RT 409-412; see Dkt. 131 at 16 [Court’s Instruction No.

 2    14].)    Thus, the jury was instructed that to find defendant guilty,

 3    the government was required to prove the following elements beyond a

 4    reasonable doubt: (1) defendant entered an airport area that serves

 5    an air carrier, namely a sterile area of Terminal 3 at LAX; (2)

 6    defendant did so in violation of security requirements and

 7    regulations prescribed under Section 44901 and 44903(c) of Title 49

 8    of the United States Code; (3) defendant acted knowingly and

 9    willfully; and (4) defendant also acted with the intent to evade the

10    security regulation.      See Dkt. 131 at 16; 49 U.S.C. §§ 46314(a),

11    (b)(2).      As explained below, the government presented substantial

12    evidence establishing defendant’s guilt.

13            B.    Defendant Knowingly and Willfully Entered a Sterile Area of
                    LAX’s Terminal 3
14
              A reasonable fact finder could conclude that defendant knowingly
15
      and willfully entered a sterile area of Terminal 3 at LAX.            Defendant
16
      voluntarily boarded a flight to LAX, that flight landed at LAX and
17
      parked outside of a gate at Terminal 3, and the passengers --
18
      including defendant -- exited the plane through a boarding ramp at
19
      the terminal.     The undisputed evidence at trial established that
20
      where the plane parked, the boarding ramp, and the interior of the
21
      terminal are “sterile” areas of Terminal 3 at LAX.           (See, e.g., RT
22
      337 (SA Marriott testifying that she first observed defendant “as he
23
      was disembarking off of the aircraft” in a sterile area); Exhibit 45
24

25
           4 The Court included the second element as proposed by the
26
      government after observing “[t]he defendant’s proposed second element
27    is almost the same” as the government’s proposal with “minor
      differences” that appeared to be “distinctions without a difference.”
28    (RT 410-411.) Defense counsel stated, “That’s fine.” (Id. at 411.)

                                            17
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 23 of 30 Page ID #:2324



 1    (Map showing sterile and secure areas of LAX Terminal 3); RT 293-294

 2    [TSA’s Assistant Federal Security Director, Michael Duretto,

 3    testifying that passengers enter sterile area by, inter alia,
 4    arriving at destination airport].)5

 5          Defendant does not credibly dispute that he entered a sterile

 6    area of Terminal 3.      Rather, defendant reasserts the same argument

 7    this Court considered and rejected when it denied defendant’s pre-

 8    trial motion for judgment of acquittal: that because Air Marshal

 9    William’s testified that defendant was “required” to exit the

10    airplane, no rational jury could conclude that defendant

11    “voluntarily” entered the interior of Terminal 3.           (Mot. at 15; see

12    RT 386.)    Defendant’s argument misconstrues the standard of review.

13    Contrary to defendant’s position, the jury could -- and did --

14    consider all of the evidence presented and was not, as defendant

15    suggests, bound by defendant’s unduly narrow interpretation of the

16    word “required.”     SA Marriott testified that “[w]hen she observed Mr.

17    Flint walking off the aircraft, he was walking on his own accord.                No

18    one was forcing him, and he was not fighting anyone.”           (RT 378.)    The

19    evidence also showed that at the time, defendant was cooperating with

20    law enforcement and continued to assert his pouch was exempt from

21    security screening.      Indeed, defendant participated in a two-hour

22

23
            5Notably, Mr. Duretto also testified that aircrafts and
24    airfields are sterile areas, including the airfield depicted in the
      government’s Exhibit 45, which he explained was a bird’s eye view of
25    Terminal 3 at LAX. (RT 296.) Mr. Duretto made clear that the
      airfield depicted in Exhibit 45 was a sterile area of Terminal 3: “So
26    there’s a couple different colorations on this particular map. The
      purple area would constitute what we call the security checkpoint
27    screening area. So the front part of that would be nonsterile.
      That’s where passengers should get in line to proceed through the
28    security checkpoint. And ultimately, this more pinkish area, as well
      as the blue area, would be what we call sterile.” (RT 296.)
                                      18
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 24 of 30 Page ID #:2325



 1    voluntary interview, where he tried to convince FBI agents that he

 2    was a bonafide diplomat and, that even if there was a problem with

 3    his diplomatic credentials, he had merely made an innocent mistake.

 4    (See RT 370-371.)     The jury was free to consider all of this evidence

 5    when evaluating whether defendant knowingly and willfully entered

 6    Terminal 3.      The jurors were also free to use their common sense to

 7    consider and reject defendant’s implausible argument to the contrary.

 8    Indeed, there can be little dispute that all passengers are expected

 9    to de-plane once a plane lands at a destination airport, and thus all

10    passengers are in one sense or another “required” to exit a plane

11    once it lands.     Accordingly, viewing the evidence in the light most

12    favorable to the government, the jury could -- and did -- reasonably

13    conclude that on July 25, 2017, defendant voluntarily boarded a plane

14    in Midway, Chicago with the purpose to land in LAX, and on that same

15    date, defendant was on a plane that landed at the airfield of

16    Terminal 3 of LAX -- a sterile area -- and deplaned and walked into

17    the building area of the airport of Terminal 3 of LAX – also a

18    sterile area.     Defendant knowingly, voluntarily, and willfully,

19    entered a sterile area of Terminal 3 of LAX.

20          C.    Defendant’s Venue Arguments Are the Same Arguments this
                  Court Already Considered and Rejected
21
                  1.     The Court should reject defendant’s claim that the
22                       statute of conviction does not permit violations in
                         multiple jurisdictions
23
            As noted above, defendant requested the elements to which the
24
      jury was instructed.      Defendant’s motion, however, attempts to second
25
      guess those elements by arguing, inter alia, that the charging
26
      statute (49 U.S.C. § 46314) does not permit “violations each time a
27
      defendant enters a new sterile area after passing a single TSA
28

                                            19
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 25 of 30 Page ID #:2326



 1    checkpoint.”     (Mot. at 10.)    Defendant’s argument is frivolous and

 2    should be rejected.

 3          Here, defendant used his status as an attorney and phony

 4    diplomatic credentials to trick TSA officials in Chicago into

 5    permitting him to carry an unscreened “diplomatic pouch” past

 6    security.    Defendant is right that the government could have

 7    prosecuted him in Chicago for entering a sterile area of Midway in

 8    violation of Section 46314.       Through fraud, however, defendant

 9    avoided detection at Chicago and he boarded a flight to LAX, where he

10    was ultimately apprehended by law enforcement.          By doing so,

11    defendant was still in violation of Section 46314 because he entered

12    Terminal 3 of LAX with the same unscreened bag.          Defendant fails to

13    cite any authority -- not one case -- to support his contention that

14    flying to a new jurisdiction somehow prevents the government from

15    charging him under 49 U.S.C. § 46314.

16                2.    Defendant’s “intervening airport” theory is another
                        red herring that should be rejected
17
            Defendant argues that his conviction must be overturned because
18
      his flight to LAX had a layover at Minneapolis-St. Paul Airport
19
      (“MSP”), and the government purportedly failed to present any
20
      “evidence whatsoever about what happened” while defendant was there.
21
      (Mot. at 11-12.)     This argument, again, misconstrues the deferential
22
      standard of review and should therefore be rejected.
23
            The evidence established that defendant boarded a morning flight
24
      from Midway to LAX on July 25, 2017.        TSA personnel at Midway
25
      realized the error during their 11 a.m. managers meeting and
26
      subsequently learned that defendant was the same individual who
27
      evaded security screening of the “diplomatic pouch” five days
28

                                            20
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 26 of 30 Page ID #:2327



 1    earlier.    TSA officials also learned defendant’s flight information,

 2    including that he was, at the time, on a flight to LAX.            FBI agents

 3    at LAX contacted the defendant when his flight landed at

 4    approximately 11 a.m. (Pacific Standard Time).          Then, for several

 5    hours, the defendant continued to assert he was a bonafide diplomat,

 6    including statements to the FBI that he had no reason to know there

 7    was an issue with the State Department, and that he had never been

 8    stopped at a TSA checkpoint before (even though he had been stopped

 9    just five days before at ORD).

10          Viewing this evidence in the light most favorable to the

11    government, the jury reasonably concluded that defendant’s layover in

12    MSP was irrelevant to the charged offense.         Defendant either remained

13    on the plane at MSP, or he switched planes, but remained in the

14    sterile area of the airport; either way, from the time defendant

15    boarded his flight at Midway to the time he landed at LAX Terminal 3,

16    he remained in a sterile area.       Indeed, given that defendant was

17    denied entry to ORD just five days, the jury could have reasonably

18    inferred that defendant stayed inside the sterile area at MSP because

19    leaving the area would have required that defendant to pass through

20    another TSA checkpoint with his fraudulent diplomatic credentials,

21    and thus risk being denied entry and exposing his fraudulent conduct.

22          D.    Defendant Violated Airport Security Requirements by Using
                  Fraud to Bring an Unscreened “Diplomatic Pouch” into
23                Terminal 3 of LAX
24          At trial, the government established that defendant violated

25    airport security requirements by falsely claiming he was a diplomat

26    with a “diplomatic pouch” that was exempt from screening.            By

27    bringing the unscreened bag into Terminal 3 of LAX, defendant entered

28    Terminal 3 of LAX “in violation of security requirements prescribed

                                            21
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 27 of 30 Page ID #:2328



 1    under section 44901, 44903(b) or (c), or 44906 of” Title 49.             (See 49

 2    U.S.C. § 46314; Dkt. __ [Final Jury Instructions].)

 3          Contrary to defendant’s arguments, the regulations that were

 4    incorporated into Court’s Instruction 13, and the TSA’s SOP, are

 5    regulations and security requirements “prescribed under” the

 6    aforementioned statutory authority.

 7          As background, Sections 44901, 44903(b) or (c), and 44906 of

 8    Title 49 are enabling statutes that grant the following authority to

 9    the “Administrator of the Transportation Security Administration”:

10             1) “provide for the screening of all passengers and property
                  that will be carried in a cabin of an aircraft...,” 49
11                U.S.C. § 44901(a);
12
               2) “prescribe regulations to protect passengers and property
13               on an aircraft operating in air transportation or
                 interstate air transportation,” 49 U.S.C. § 44903(b); and
14
               3) “prescribe regulations ... that require each operator of an
15                airport ... establish an air transportation security
                  program that provides a law enforcement presence and
16
                  capability ... that is adequate to ensure the safety of
17                passengers,” 49 U.S.C. § 44903(c).

18          Pursuant to such authority, the TSA promulgated regulations and

19    its requirements (the SOP) to control access to and movement within

20    sterile areas of airports, including LAX.         See Elec. Privacy Info.

21    Ctr. v. U.S. Dep't of Homeland Sec., 653 F.3d 1, 3 (D.C. Cir. 2011)

22    (“Congress generally has left it to the agency to prescribe the

23    details of the screening process, which the TSA has documented in a

24    set of Standard Operating Procedures”); Corbett v. Transportation

25    Sec. Admin., 767 F.3d 1171, 1174 (11th Cir. 2014) (“To fulfill [its]

26    statutory mandates, the [TSA] issues standard operating procedures

27    for security screening nationwide.”).

28

                                            22
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 28 of 30 Page ID #:2329



 1          Among the relevant regulations promulgated by the TSA are the

 2    regulations the Court incorporated into Court’s Instruction 13.6             See

 3    Elec. Privacy Info. Ctr., 653 F.3d at 3 (noting TSA “promulgated a

 4    blanket regulation barring any person from entering the so-called

 5    ‘sterile area’ of an airport ... ‘without complying with the systems,

 6    measures, or procedures being applied to control access to, or

 7    presence or movement in, such area[].’” (quoting 49 C.F.R. §

 8    1540.105(a)(2)); see 49 C.F.R. § 1540.105(a)(1) (“Authority” includes

 9    “49 U.S.C. 44901-44907,” among other statutes); Id. at § 1540.107(a)

10    (same); see also Civil Aviation Security Rules, 67 FR 8340-01

11    (explaining regulatory scheme, including that the “rulemaking

12    establishes the basic organization for TSA rules. The rules will

13    appear in title 49, Code of Federal Regulations, Chapter XII, which

14    includes parts 1500 through 1699”).

15          There was nothing “secret” about the fact that defendant and his

16    items were subject to screening.        While defendant engages in

17    extensive discussion about TSA’s “Secret” Standard Operating

18    Procedures, there is nothing secret about 49 U.S.C. § 44901, which

19    clearly states that every single person and item must be screened

20    before entering an airplane.       Nor is there anything remotely “secret”

21    about 49 C.F.R. § 1540.107(a) or 49 C.F.R. § 1540.105(a)(1-2).

22

23          6Court’s Instruction 13 incorporated three regulations. See 49
      C.F.R. § 1540.107(a) (“No individual may enter a sterile area or
24    board an aircraft without submitting to the screening and inspection
      of his or her person and accessible property in accordance with the
25    procedures being applied to control access to that area or
      aircraft...); 49 C.F.R. § 1540.105(a)(1) (provides that “no person
26    may ... interfere with ... [or] attempt to circumvent ... any
      security system, measure, or procedure implemented under this
27    subchapter.”); 49 C.F.R. § 1540.105(a)(2) (prohibits any person from
      being “present within a secure area ... or sterile area without
28    complying with the systems, measures, or procedures being applied to
      control access to, or presence or movement in, such areas.”).
                                      23
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 29 of 30 Page ID #:2330



 1

 2           E.    Substantial Evidence Establishes that Defendant Intended to
                   Evade Security Requirements
 3
             As discussed above, the government presented substantial
 4
      evidence to show that defendant pretended to be a diplomat for the
 5
      purpose of evading TSA security requirements.          Although defendant
 6
      claims that the government failed to prove that he “knew of a
 7
      specific regulation . . . and violated it” (Mot. at 24), this
 8
      argument is directly contrary to the record.          At trial, the
 9
      government introduced evidence that defendant was very well aware
10
      that he and his “diplomatic pouch” were required to undergo screening
11
      in the absence of a diplomatic passport; defendant was stopped at ORD
12
      and advised regarding this specific requirement, but purposely
13
      declined to have his bag screened when confronted.           Instead, he
14
      purposefully -- and successfully -- tried to evade the screening
15
      requirement by flying out of another airport.
16
             There is no question that defendant intended to “defeat” the
17
      law.   Not only did he try his scheme at a different airport, but he:
18
      manufactured a purported “diplomat identity card”; relied on a
19
      clearly defective document to support his purported “diplomatic
20
      status” (see, e.g., Ex. 6 [Vienna Convention stating “not yet in
21
      force”); and repeatedly lied to the FBI when he pretended he had
22
      never been stopped by TSA security officials before.
23
             Moreover, defendant’s argument that he did not have the
24
      requisite intent to evade upon entering Terminal 3 at LAX is
25
      illogical.    The whole point of defendant’s ruse was to successfully
26
      transport his pouch full of cash to LAX and through LAX so he could
27
      get it to the final destination.        To contend that he suddenly lost
28

                                            24
     Case 2:17-cr-00697-SJO Document 147 Filed 03/26/19 Page 30 of 30 Page ID #:2331



 1    the intent to evade security procedures or restrictions when he

 2    arrived in Los Angeles defies common sense -- and the evidence

 3    presented at trial.      It was more than reasonable for a jury to

 4    conclude the same.

 5    V.    CONCLUSION
 6          For the foregoing reasons, the government respectfully requests

 7    that this Court deny defendant’s motion in its entirety.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            25
